Citation Nr: 0922770	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1973 and from January 1991 to May 1991.  The 
Veteran also had periods of reserve duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for erectile dysfunction and hearing loss.  

The Veteran received a hearing before the undersigned on 
February 26, 2009.  A copy of the transcript is of record.  
Subsequent to the February 26, 2009 hearing, the Veteran 
submitted evidence and a written waiver, waiving a review of 
this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c) (2008). 


FINDINGS OF FACT

1.  By written correspondence dated in February 2009, the 
Veteran submitted withdrew the issue of entitlement to 
service connection for hypertensive vascular disease from his 
pending appeal to the Board.

2.  Probative medical evidence of a nexus between erectile 
dysfunction and service or any service-connected disability 
is not of record.

3.  When resolving all doubt in the Veteran's favor, the 
evidence shows that the Veteran's bilateral hearing loss 
began in service.





CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for 
hypertensive vascular disease is dismissed.  38 U.S.C.A. §§ 
7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.  The Veteran's bilateral hearing loss was incurred in or 
related to active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

In February 2009, the Veteran submitted a written withdrawal 
of the issue of entitlement to service connection for 
hypertensive vascular disease.  As the Veteran has withdrawn 
his appeal as to that issue, there remain no allegations of 
errors of fact or law for consideration.  Accordingly, the 
Board does not have jurisdiction to review the matter, and it 
is dismissed without prejudice.



Service Connection

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Erectile Dysfunction

The Veteran asserts that he is entitled to service connection 
for erectile dysfunction as secondary to his service-
connected diabetes mellitus.  

Current post service medical reports establish that the 
Veteran has erectile dysfunction, and a review of the claims 
file shows that service connection for diabetes mellitus is 
in effect.  See June 2005 Rating Decision.

Thus, the crux of this case rests upon whether there is 
probative medical evidence demonstrating that the Veteran's 
erectile dysfunction was proximately due to or the result of 
his service-connected diabetes mellitus.  In this regard, the 
Board finds that the probative and persuasive evidence weighs 
against the Veteran's claim.  The more probative medical 
evidence shows that the Veteran's erectile dysfunction 
disorder is more properly attributable to a non-service 
related disorder.

Of record are private medical reports from Dr. L.T. dated 
from 2004 to 2005 showing erective dysfunction due to 
nonspecific and nonorganic causes.  Low testosterone treated 
with Cialis and Viagra was noted however.  Two medical 
opinions which opine whether the Veteran's erectile 
dysfunction is related to his service-connected diabetes 
mellitus are also of record.  In June 2005, a VA examiner 
attributed the Veteran's erectile dysfunction to his low 
testosterone level and not his diabetes.  A February 2009 
private medical opinion written by Dr. L.T. states however 
that the Veteran's erectile dysfunction is considered "an 
adverse effect from his Type II diabetes."

After carefully weighing the medical evidence of record, the 
Board finds that the opinion from Dr. L.T. is of little 
probative value and is insufficient to establish service 
connection.  The Board finds that Dr. L.T. provided no 
rationale as to why the Veteran's erectile dysfunction is 
related to his service-connected diabetes and his opinion is 
inconsistent with his prior medical treatment reports.  
However, the VA examiner noted that diabetes was diagnosed in 
1958 and the Veteran's erectile dysfunction did not begin 
until 2000.  The examiner stated that in 2002 it was 
discovered that the Veteran had a low testosterone level.  
The VA examiner's opinion is also consistent with the medical 
reports provided by Drs. L.T. and R.  Their private medical 
records dated from 2004 through 2005 document that the 
Veteran has low testosterone levels and was administered 
Cialis, which seems to be working.  The Board also notes that 
assessments made during this time period were erectile 
dysfunction, nonspecific and nonorganic.  No reference to the 
Veteran's service-connected diabetes mellitus was made.

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that the 
cause of the Veteran's erectile dysfunction is low levels of 
testosterone.  He also notes that the Veteran had diabetes 
for 30 years prior to experiencing erectile dysfunction.  The 
opinion was based upon a complete review of the Veteran's 
medical records, examination findings, and other objective 
evidence of record.  See generally Prejean v. West, 13 Vet. 
App. 444 (2000) (Factors for assessing the probative value of 
a medical opinion include ... the thoroughness and detail of 
the opinion).  

Although the Board considers the private medical opinion to 
be competent medical evidence, the opinion is not probative.  
The opinion from Dr. L.T. is vague and speculative.  Even 
though Dr. L.T. states that the Veteran's erectile 
dysfunction is related to his service-connected diabetes, Dr. 
L.T. provides no rationale for his opinion, and more 
importantly, his opinion appears to contradict his medical 
reports dated from 2004-2005.  Not one of those medical 
reports attributes the Veteran's erectile dysfunction to his 
service-connected diabetes mellitus.  Rather, low 
testosterone levels are noted throughout the reports.  In 
Black v. Brown, 5 Vet. App. 177 (1993), the Court stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the Veteran 
and that are unsupported by the clinical evidence.  It is 
also noted that the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a Veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  Thus, the Board finds that 
the June 2005 VA examiner's opinion is of more probative 
value, and as such, the evidence weighs against the Veteran's 
claim in this regard.  

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe the symptoms he 
experiences, he is not competent to diagnose the etiology of 
his current disability.  As discussed above, the evidence 
preponderates against the Veteran's assertions that his 
current disability is secondary to his service-connected 
diabetes.

The Veteran's claim of entitlement to service connection for 
erectile dysfunction has also been considered on a direct 
basis.  Nonetheless, the requirements for service connection 
are not met in this regard either.  A review of the Veteran's 
service treatment records are absent for any complaints of 
erectile dysfunction.  Service treatment records from 1966 to 
1991 show no treatment for erectile dysfunction or any 
erectile problem.

The first complaints of erectile dysfunction are in 2000.  
The Board notes that the lack of any post-service medical 
evidence until 2000 is highly probative.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
Veteran's erectile dysfunction did not manifest until nine 
years after his separation from service.

In the absence of credible medical evidence linking the 
Veteran's current diagnosis of erectile dysfunction to 
service, the Veteran's claim must be denied.  The Board has 
considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  Rather, 
in this case, a preponderance of the evidence weighs against 
the claim.  

Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the 
determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A current diagnosis of bilateral hearing loss is of record.  
A medical examination conducted by the VA in June 2005 shows 
that the Veteran currently has moderate to high frequency 
sensorineural hearing loss in his right ear and moderately 
severe to severe high frequency sensorineural hearing loss in 
his left ear, as defined by 38 C.F.R. § 3.385 (2008).  

The Veteran contends that he has bilateral hearing loss due 
to noise exposure while in service.  The Veteran was exposed 
to noise from small arms, machine guns and small explosions 
without the benefit of hearing protection.  See letter from 
J.B., LTC, who affirmed that servicemen were not provided 
with hearing protection from 1964-1986.  The Veteran's DD-214 
shows that he was trained in field artillery.  The Veteran 
also asserts that while in the active reserves as a 
mobilization officer, he was involved in various training 
exercises using artillery weapons.  He stated that he did not 
begin to notice his hearing loss until the 1980's.  The 
Veteran denied significant non-military exposure, with the 
exception of recreational shooting during 2005 with a shotgun 
and a rifle, while using hearing protection.  There does not 
appear to be significant exposure to loud noises outside of 
his service.  Given the aforementioned, the Board finds that 
the crux of this case rests upon whether there is competent 
and credible evidence of record showing that the Veteran's 
bilateral hearing loss is in any way related to the events of 
his active military service.  

In this regard, October 1968 service treatment records show 
the Veteran's ears were "blocked up" and he had some aching 
in his right ear.  This was the only complaint the Veteran 
made regarding his ears during his first period of active 
service.  

Audiological evaluation in November 1970 and pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10 
/ 
10 
LEFT
10
10 
10 
/ 
10 

The Veteran's separation examination contains a June 1973, 
audiological evaluation, with pure tone thresholds in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
/
/
LEFT
5
5
5
/
10

A reserve audiological evaluation in July 1977, with pure 
tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
/
0
LEFT
10
15
5
/
10

In August 1985 the Veteran reported that he was in excellent 
health and able to perform his duties.  Audiological 
evaluation in August 1985, with pure tone thresholds in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
5
10
10
10
10

Audiological evaluation in January 1990, with pure tone 
thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
15
5
25
15

Audiological evaluation in March 1991, with pure tone 
thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
15
20
5
25
30

The audiogram noted that the Veteran's hearing loss profile 
is H1, and that he is routinely exposed to hazardous noise.  
The Board notes no hearing loss as defined by 
38 C.F.R. § 3.385 was present at this examination.
 
The Veteran's separation examination contains a May 1991, 
audiological evaluation, with pure tone thresholds in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
25
30
LEFT
15
15
10
25
40

The Veteran's examination shows hearing loss in the Veteran's 
left ear pursuant 38 C.F.R. § 3.385.  

The Veteran received a VA examination in June 2005.  The 
examiner reviewed the Veteran's entire case file and noted 
that there was no hearing loss at the Veteran's separation 
from service.  The examiner noted that during the Veteran's 
period of mobilization minimal bilateral high frequency 
sensorineural hearing loss was noted, although audiometric 
thresholds were noted to be normal for rating purposes.  The 
examiner noted that there has been a somewhat significant 
decline in audiometric thresholds over the past 10-15 years.  
The examiner concluded that since the service treatment 
records were negative for hearing loss and because normal 
hearing thresholds were found for a number of years 
subsequent to service, the most likely etiology for hearing 
loss would be presbycusis (age-related factors).  The 
examiner found no indications that the Veteran's hearing was 
adversely affected by the noise exposure in service.  

The Board notes that while the VA examiner noted hearing loss 
in 1991, he failed to note that this hearing loss existed on 
the Veteran's separation from service and that the hearing 
loss in the left ear was compliant with 38 C.F.R. § 3.385.  

The Veteran's private doctor, Dr. L.T., submitted a letter in 
February 2009 stating that the Veteran's hearing loss is a 
result of his repeated exposure to exceptionally loud noises 
while in service.  As mentioned above, Dr. L.T. did not 
review the Veteran's case file, but his opinion regarding 
hearing loss is consistent with other independent evidence of 
record, whereas the examiner's opinion is not consistent with 
other objective evidence of record.  The Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993), and may reject 
such a medical opinion because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 95 (2008).  

A review of the record reveals that the Veteran had repeated 
noise exposure during service, and while the Veteran was on 
active duty in 1991, left ear hearing loss was noted.  Dr. 
L.T.'s conclusion that the Veteran's hearing loss is due to 
the in-service noise is supported by the evidence of record 
and is therefore found to be persuasive.  There is evidence 
of current hearing loss, left ear hearing loss in service as 
well as a nexus opinion linking the Veteran's service with 
his hearing loss.  The VA examiner failed to note this 
hearing loss in his opinion and therefore his opinion is not 
given probative value with regard to this matter.  Therefore, 
service connection for left ear hearing loss is granted based 
on in-service incurrence.  

With regard to the Veteran's right ear, service connection is 
granted, as the evidence is in equipoise.  There is evidence 
of noise exposure in service and of current hearing loss.  
The Veteran's physician also provided a nexus opinion. 

Therefore, the Board finds in favor of the Veteran and his 
claim for bilateral hearing loss is granted. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in January 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the Veteran was 
notified of what was needed to substantiate the claims for 
service connection in a January 2005letter.  The Veteran was 
provided with proper notice of elements (4) and (5) (degree 
of disability and effective date) in a March 2006 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the Veteran had a meaningful opportunity to 
participate effectively in the processing of his claims.  As 
discussed in detail above, the preponderance of the evidence 
is against the claim for service connection for erectile 
dysfunction, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the Veteran 
received a hearing before the undersigned.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.  With regard to the 
Veteran's claim for bilateral hearing loss, his claim was 
granted and therefore, no prejudice results from a lack of 
Dingess notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records.  VA also 
provided the Veteran with a VA examination in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

The claim of entitlement to service connection for 
hypertensive vascular disease is dismissed.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for bilateral hearing loss 
is granted.
 


____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


